BARRETT GROWTH FUND WWW.BARRETTGROWTHFUND.COM APRIL 15, 2008 Dear Fellow Shareholders: In the third fiscal quarter ending on March 31, 2008, the Barrett Growth Fund (the “Fund”) declined 9.55%, slightly trailing the S&P 500 Index which declined 9.44%. Despite tough investment conditions, which were even more pronounced for growth stock managers, the Fund managed to outperform its peer group, the Lipper Large-Cap Growth Funds Index, which went down by 11.22%.Since inception, the Fund continues to lead the Lipper Large-Cap Growth Funds Index. THE QUARTER IN REVIEW It was a dismal quarter for the US equity markets and for equity markets around the world. Very few stocks were spared, as equities were broadly sold by investors regardless of their investment style, market capitalization or geographic region. Investors were spooked by a steady stream of bad news about the worsening credit crisis, housing problems, falling profits, job losses and the uncertain outlook for the economy.This resulted in declines in all of the major industry sectors of the S&P 500.On a positive note, US equity markets ended the quarter significantly above the lows reached in January and March, hinting that the worst may be behind us. Total Return Average Annual Total Returns Third Quarter One-Year Five-Year Since Inception 1/01/08-3/31/08 4/01/07-3/31/08 4/1/03-3/31/08 12/29/98-3/31/08 Barrett Growth Fund -9.55% -2.66% +9.47% +1.58% Lipper Large-Cap Growth Funds Index1 -11.22% +1.04% +9.76% -0.80% S&P 500® Index2 -9.44% -5.08% +11.32% +2.33% The performance data quoted represents past performance, which does not guarantee future results.Current performance may be lower or higher than the performance shown.The investment return and principal value of an investment will fluctuate so that aninvestor’s shares, when redeemed, may be worth more or less than their original cost.Performance data current to the most recent month end may be obtained by calling (877) 363-6333 toll free.Calculations assume reinvestment of all distributions.Performance would have been lower if fees had not been waived in various periods.Performance figures for periods shorter than one year represent cumulative figures and are not annualized. The gross expense ratio for the Fund’s most recent prospectus is 2.51%.Gross expenses are the Fund’s total annual operating expenses as of the date of the Fund’s most current prospectus and do not reflect fee waivers or reimbursements.These expenses include management fees, 12b-1 distribution and service fees, and other expenses. Net expenses are the Fund’s total annual operating expenses as of the date of the Fund’s most current prospectus and reflect contractual fee waivers and/or reimbursements.The Fund’s Manager has contractually agreed to waive fees and/or reimburse operating expenses until October 31, 2008 to limit total annual operating expenses to 1.25% of the Fund’s average daily net assets. 1 The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. An index is unmanaged.Investors cannot invest directly in an index. 2 The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any investment advisory fees. An index is unmanaged.Investors cannot invest directly in an index. PERFORMANCE REVIEW The five top and bottom equities contributing to returns during the quarter ending March 31, 2008 are shown below: Top Performers* Bottom Performers* 1.Genentech, Inc. 1.Cerner Corporation 2.XTO Energy 2.Google, Inc. 3.Gymboree Corporation 3.American International Group 4.Gilead Sciences Inc. 4.Veolia Environnement 5.Research in Motion LTD 5.Nokia Corporation * Performers are ranked in order of their contribution to return.This is calculated by position size multiplied by the percentage change. THE PORTFOLIO In comparison to the S&P 500 Index, the Health Care and Consumer Discretionary sectors were the leading contributors to the Fund’s performance this quarter.
